LEWIS, District Judge.
(Concurring).
I concur in the judgment affirming the judgment of the district court, but not upon the ground stated in the opinion of the court. Construing sections 328 and 329 of the Compiled Laws of Utah, 1907, merely as declaratory of the common law, I am of the opinion that the answer filed herein does not state facts sufficient to constitute a defense to' the complaint as modified in plaintiff’s motion for judgment, and am of the opinion that the judgment of the court should be based on that theory, and reserving for future determination the question as to whether the right under the statute is an absolute right or whether the court has power to deny inspection in cases where the courts heretofore under the common law have denied the right. That question was not fully presented in argument, and in my judgment its determination is not necessary in this case. Whether the remedy of the plaintiff was by judgment upon the pleadings or by demurrer to the answer was not raised either in the court below or in this court, and, as I understand it, this court expresses no opinion upon that question.